Curia, per O’Neall, J.
A witness failing to obey a subpoena, without sufficient cause or excuse, is guilty of a contempt. The Court possesses the power of punishing for it, by fine and imprisonment. The termination of the cause, before the attachment is moved for, does not destroy the power of the Court to punish the witness. His offence against the Court consists in disobeying its process. The interest of the party to compel his attendance by attachment is ended; but the offence against the Court still exists, and ought to be punished, so that witnesses may learn the duty of obedience. Nothing can be more salutary than an example or two. This case is a very proper one, for the witness not only disobeyed the subpoena, but also treats the rule with silent contempt.
The motion to reverse the decision of the Judge below is granted, and the writs of attachments are ordered to issue from the Circuit Court.